Citation Nr: 1826134	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound as the Veteran's spouse, to include the issue of whether substitution of the appellant is proper.


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1942 to February 1946 and October 1950 to April 1967.  The Veteran died in December 2005.  The Veteran's surviving spouse died in August 2014.  The appellant filed a request for substitution as the Veteran's and his surviving spouse's surviving daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  During the course of the appeal, the claims file was transferred to the RO in St. Petersburg, Florida.

In February 2013 and June 2015, the Board remanded the case for additional evidentiary development.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran passed away in January 2006.

2.  In February 2010, the Veteran's surviving spouse filed a claim for entitlement to SMC based on the need for regular aid and attendance or being housebound, and during the course of this appeal, the Veteran's surviving spouse died in August 2014.

3.  In September 2014, the appellant requested substitution for the surviving spouse's pending claim for entitlement to SMC based on the need for regular aid and attendance or being housebound.

4.  The appellant is the Veteran's and his surviving spouse's daughter, but is not a "child" for VA purposes and did not bear the expense of the Veteran's surviving spouse's last sickness and burial or any portion thereof.


CONCLUSION OF LAW

The criteria for entitlement to whether substitution of the appellant is proper have not been met.  38 U.S.C. §§ 101(4), 5102, 5103, 5121, 5121A (2012); 38 C.F.R. §§ 3.159, 3.1010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by a December 2014 letter.  38 U.S.C. §§ 5102, 5103; 38 C.F.R. § 3.159.  VA also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law.  38 U.S.C. § 5103.  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the February 2013 and June 2015 remand directives, and the case was readjudicated in a February 2018 Supplemental Statement of the Case.  There is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Valid Substitution

The Veteran died in December 2005.  There were no claims pending at the time of his death.  In January 2006, the Veteran's surviving spouse filed a claim for entitlement to service connection for the cause of the Veteran's death which was granted in a March 2006 VA rating decision.

In February 2010, the Veteran's surviving spouse filed a claim for entitlement to SMC based on the need for regular aid and attendance or being housebound.  In the December 2010 VA rating decision on appeal, this claim was denied.  The Veteran's surviving spouse submitted a timely Notice of Disagreement and the case was certified to the Board in January 2013.  During the course of this appeal, the Veteran's surviving spouse died in August 2014.

In September 2014, the appellant submitted a VA Form 21-0847 requesting substation for the surviving spouse's pending claim for entitlement to SMC based on the need for regular aid and attendance or being housebound.  In a December 2014 internal memorandum, the Agency of Original Jurisdiction (AOJ) determined that the appellant qualified as the proper substituted claimant.  The appellant was notified of such determination in a December 2014 notice letter.  Nevertheless, upon appellate review by the Board in June 2015, it was determined that the issue on appeal also included whether substitution of the appellant is proper.

Before the Board may even evaluate the pending issue on appeal for entitlement to SMC based on the need for regular aid and attendance or being housebound on the merits, the threshold question of whether substitution of the appellant is proper must be addressed.  This threshold question is analogous to various threshold or eligibility determinations that are required before reaching the underlying merits of a case.  See generally Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) (holding that a veteran's spouse must supply proof of marital status in order to achieve claimant status); Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, the evidence must demonstrate qualifying service and character of discharge)); Schaper v. Derwinski, 1 Vet. App. 430 (1991); Narron v. West, 13 Vet. App. 223 (1999) (holding that the question of validity of a debt is a threshold determination that must be made prior to a decision on a claim of entitlement to waiver of recovery of an indebtedness); Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996) (holding that the question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying service connection claim on its merits).

An eligible person may process to completion any claims pending when an appellant dies on or after October 10, 2008, if such request for substitution is filed not later than one year after the date of the Veteran's death.  An eligible person is a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121(a).  38 U.S.C. § 5121A.  Such individuals are the Veteran's spouse, the Veteran's child, the Veteran's surviving dependent parent, or the person who bore the expense of the claimant's last sickness and burial to the extent as to reimburse him or her for such expenditures.  38 U.S.C. § 5121(a).

For VA purposes, the term "child" means a person who is unmarried; either (i) who is under the age of eighteen years; (ii) who, before attaining the age of eighteen years, became permanently incapable of self-support; or (iii) who, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution; and who is a legitimate child, a legally adopted child, a stepchild who is a member of a Veteran's household or was a member at the time of the Veteran's death, or an illegitimate child but, as to the alleged father, only if acknowledged in writing signed by him, or if he has been judicially ordered to contribute to the child's support or has been, before his death, judicially decreed to be the father of such child, or if he is otherwise shown by evidence satisfactory to the Secretary to be the father of such child.  38 U.S.C.A. § 101(4).

In the June 2015 Board remand, it was noted that on an April 1968 VA Form 21-526 the Veteran listed the appellant under her maiden name as one of his children born in September 1952.  Moreover, the appellant identified herself on the September 2014 VA Form 21-0847 as daughter to the deceased (the Veteran's surviving spouse).  As such, the Board finds the appellant is the Veteran's and his surviving spouse's daughter but not a "child" for VA purposes as the evidentiary record does not reflect she is unmarried or under the age of 18.  As a result, additional evidentiary development was needed to determine whether the appellant bore the expense of the Veteran's surviving spouse's last sickness and burial or any portion thereof.  See 38 U.S.C. § 5121(a)(6).

Pursuant to the June 2015 Board remand, the AOJ sent the appellant notice letters in June 2016 and January 2018 requesting that she provide any information to any portion of expenses she paid during the Veteran's surviving spouse's last sickness and burial.  The June 2016 and January 2018 notice letters were sent to the most recent address of record and, as of this date, have not been returned as undeliverable nor has a response from the appellant been received.

The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991)).

As a result, the Board finds that the criteria for the appellant to be an eligible substitute for the Veteran's surviving spouse's pending claim on appeal for entitlement to SMC based on the need for regular aid and attendance or being housebound have not been met, thus the issue on appeal is denied.


ORDER

The criteria for the appellant to be an eligible substitute for the Veteran's surviving spouse are not met, the appeal is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


